Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/701,205 filed on 12/3/19 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2016-0142045 filed on 10/28/16.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest outputting two of the first, second, third and fourth partial data through the first input/output unit and a second input/output unit in a second read mode, in combination with the other limitations found in the claim.

With regards to claim 12, the prior art of record alone or in combination fails to teach or fairly suggest outputting the first data from the first plane and the second data from the second plane in response to the third read request, in combination with the other limitations found in the claim.
With regards to claims 13-15, due to their direct or indirect dependence from claim 12, they are allowed for at least the same reasons.
With regards to claim 16, the prior art of record alone or in combination fails to teach or fairly suggest storing the third data in the first plane and the fourth data in the second plane in response to the third write request, in combination with the other limitations found in the claim
With regards to claims 17-20, due to their direct or indirect dependence from claim 16, they are allowed for at least the same reasons.
The following is a discussion of the closest prior art found and how it differs from the instant case:
US Patent Application Publication No. 20160011779 to Lee teaches a memory having a plurality of planes (memory cell arrays).  Data that is received from a memory controller by a page is stored at each plane.  Data that is read out from each plane is transferred to the memory controller through a corresponding page buffer circuit.  Each plane includes a plurality of memory blocks.  The memory conducts read and write operations.  Lee teaches all of these limitations but is silent as to teaching the reasons for allowance above.

US Patent Application Publication No. 20140068159 to Yi et al. teaches multiple planes coupled to a page buffer circduit coupled to a data I/O circuit. Yi et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent No. 9,659,638 to Shin teaches a storage device including a first and second plane and a controller to provide a read command for reading simultaneously the first plane and second plane.  Shin teaches all of these limitations but is silent as to teaching the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181